Citation Nr: 0728159	
Decision Date: 09/07/07    Archive Date: 09/14/07

DOCKET NO.  04-03 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether the appellant is entitled to recognition as the 
veteran's surviving spouse for the purpose of receiving 
Department of Veterans Affairs benefits.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel




INTRODUCTION

The veteran had active service from April 1950 to November 
1952.  The veteran died in January 1986.  The appellant 
contends that she is the veteran's surviving spouse.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 1999 determination of the Department 
of Veterans' Affairs (VA) Regional Office (RO) in Oakland, 
California, that the appellant was not eligible for 
Dependency and Indemnity Compensation (DIC) benefits and 
death pension benefits.  

In her January 2004 substantive appeal, the appellant 
requested a hearing at a local VA office before a member of 
the Board.  In April 2005, she was notified of a hearing 
scheduled for the following month.  She failed to appear for 
that hearing.  

In May 2006, the Board remanded this matter to the RO via the 
Appeals Management Center (AMC) in Washington, DC. to satisfy 
due process concerns.  That action completed, the matter has 
been returned to the Board for appellate consideration.  


FINDINGS OF FACT

1.  The appellant and the veteran were married during the 
veteran's lifetime.

2.  The appellant's marriage to the veteran was terminated by 
Final Judgment of Dissolution by the Superior Court of 
California in March 1978.

3.  The veteran died in January 1986.  


CONCLUSION OF LAW

The criteria are not met for recognition of the appellant as 
the veteran's surviving spouse for VA benefit purposes.  38 
C.F.R. § 3.50 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  VCAA notice must be 
provided prior to the initial unfavorable adjudication by the 
RO.  Id. at 120.  

This case turns on whether the appellant is the surviving 
spouse of the veteran.  The notice provided to an appellant 
was tailored to her application for benefits.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 488-89 (2006) (when specific 
information is needed to substantiate a claim the notice 
should be tailored accordingly).  VA satisfied the duty to 
notify by means of a letter dated in May 2006.  This letter 
informed the appellant of the requirements of establishing 
status as the surviving spouse of the veteran.  She was told 
of her and VA's respective duties in obtaining evidence and 
was asked to submit information and/or evidence, which would 
include that in her possession, to the RO.  The content of 
this notice complied with the requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  Although the May 2006 
letter was not sent prior to the initial RO adjudication of 
this claim, this is harmless error, as the case was 
readjudictaed in September 2006.

No further analysis is in order as to whether notice was 
provided with regard to other aspects of a service connection 
claim, such as assignment of disability ratings or effective 
dates, or as to the cause of the veteran's death.  Regardless 
of whether notice was provided regarding these other 
elements, these other elements are not reached until the 
claimant has demonstrated that she is a proper claimant for 
VA benefits.  As this threshold element has not been met, no 
prejudice can result from notice defect with regard to any 
other element.  

The appellant has not sought VA's assistance in obtaining any 
evidence pertinent to her claim.  Evidence sufficient to 
decide her appeal is of record.  

Therefore, the Board finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.   See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  




Status as surviving spouse

The appellant contends that she was married to the veteran 
during the veteran's lifetime, that her marriage to the 
veteran was never legally terminated, and that she stopped 
cohabitating with the veteran because of his alleged 
misconduct.  

DIC and death pension benefits may be paid to a surviving 
spouse who was married to the veteran: (1) one year or more 
prior to the veteran's death, or (2) for any period of time 
if a child was born of the marriage, or was born to them 
before the marriage.  38 C.F.R. § 3.54 (2006); see 38 
U.S.C.A. § 1102 (West 2002).  A surviving spouse means a 
person of the opposite sex whose marriage to the veteran 
meets the requirements of 38 C.F.R. § 3.1(j) and who was the 
spouse of the veteran at the time of the veteran's death.  38 
C.F.R. § 3.50(b).  If this threshold requirement is met, 
C.F.R. § 3.50(b) further requires that the claimant 
cohabitated continuously with the veteran from the date of 
marriage to the date of the veteran's death except where 
there was a separation which was due to the misconduct of, or 
procured by, the veteran without fault of the spouse.  Id.  

For VA benefits purposes, a marriage means a marriage valid 
under law of the place where the parties resided at the time 
of the marriage, or the law of the place where the parties 
resided when the right to benefits accrued.  38 C.F.R. § 
103(c) (West 2002); 38 C.F.R. § 3.1(j) (2006).  The appellant 
has the burden to establish her status as a claimant.  
Sandoval v. Brown, 7 Vet. App. 7, 9 (1994).

A certificate or registry of marriage from Fresno County, 
California shows that marriage took place between the 
appellant and the veteran in June 1957.  

Received by VA in June 2004, from the Superior Court of 
California, County of Alameda, is a Final Judgment of 
Dissolution of marriage between the appellant, and the 
veteran, entered in March 1978.  Also of record is a State of 
California Certificate of Death showing that the veteran died 
in January 1986.  

In numerous documents, including her January 2004 substantive 
appeal, the appellant argued that she was married to the 
veteran at the time of his death and that, while there was a 
legal filing to terminate the marriage, the marriage was 
never legally terminated because she failed to pay necessary 
fees.  In a letter dated in July 2003, the appellant's sister 
presented the same argument.  In support of this argument, 
the appellant submitted a copy of a letter she contends that 
she sent to the Superior Court of California County of 
Alameda to request copies of divorce papers.  In that letter, 
the appellant listed the date of divorce as March 27, 1979.  
She also submitted a form letter from that court with a block 
checked that "according to our records, the requested 
document(s) have not been filed.  

Given that the Superior Court of California Final Judgment of 
Dissolution was entered in March 1978 and the appellant 
requested from that court papers filed in connection with a 
March 1979 divorce, the Board affords no probative value to 
the form letter indicating that no divorce papers were found.  
Rather, the Board finds the copy of the March 1978 Final 
Judgment of Dissolution of her marriage to the veteran, from 
the Superior Court of California, to be more probative on the 
issue of her status of marriage to the veteran than the 
evidence she has submitted on this issue.  Indeed, the Board 
finds this document to be dispositive on the issue.  Further, 
the appellant herself reported in August 1978 that she and 
the veteran had divorced in March 1978.  See VA Form 21-686c, 
dated August 19, 1978.

Because the preponderance of evidence of record demonstrates 
that the appellant was not married to the veteran at the time 
of his death, the Board need not reach the question as to why 
she stopped cohabitating with the veteran.  As the appellant 
was not married to the veteran at the time of his death, she 
is not a proper claimant to receive VA disability and 
indemnity compensation benefits or pension benefits.  
Moreover, the benefit of the doubt doctrine is inapplicable 
to this case because the issue on appeal involves the 
appellant's status as a claimant.  See, e.g., Rogers v. 
Derwinski, 2 Vet. App. 419, 422 (1992); Aguilar v. Derwinski, 
2 Vet. App. 21, 23 (1991).  


ORDER

The appellant is not entitled to recognition as the veteran's 
surviving spouse for the purpose of receiving Department of 
Veterans Affairs benefits.  



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


